

116 HR 184 IH: Winnebago Land Transfer Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 184IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. King of Iowa (for himself, Mrs. Radewagen, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo transfer administrative jurisdiction of certain Federal lands from the United States Army Corps of Engineers to the United States Bureau of Indian Affairs, to take such lands into trust for the Winnebago Tribe of Nebraska. 
1.Short titleThis Act may be cited as the Winnebago Land Transfer Act of 2019. 2.Land to be taken into trust (a)In generalSubject to all valid existing rights, all right, title, and interest (including improvements and appurtenances) of the United States in and to the Federal lands described in subsection (b), the Federal lands are declared to be part of the Winnebago Reservation created by the Treaty between the United States and the Winnebago Tribe in 1865 and shall be held in trust by the United States for the benefit of the Winnebago Tribe of Nebraska subject to the same terms and conditions as those lands described in the Treaty with the Winnebago Tribe, 1865 (14 Stat. 671).
(b)Federal lands describedThe Federal lands described in this subsection are as follows: (1)That portion of Tract No. 119, the description of which is filed in U.S. District Court for the Northern District of Iowa (Western Division), Civil Case No. 70–C–3015–W, executed May 11, 1973, said tract being situated in Section 8 and the accretion land thereto, the Southwest Quarter of Section 9, the West Half of Section 16, the East Half of Section 17, Township 86 North, Range 47 West of the Fifth Principal Meridian, Woodbury County, Iowa, lying Easterly of the Nebraska/Iowa State Line and Southerly of the Eastern extension of the North line of the Winnebago Reservation.
(2)All of Tract 210, in Iowa, the description of which is filed in a Federal condemnation action in U.S. District Court for the Northern District of Iowa (Western Division), in Civil Case No. 70–C–3015–W. (3)All of Tract 113, in Iowa, the description of which is filed in a Federal condemnation action in U.S. District Court for the State of Nebraska, in Civil Case No. 70–C–03498.
3.Effective dateThis Act shall be effective on the date it is enacted. 